Citation Nr: 1748305	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  15-09 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury (TBI) with headaches and vertigo.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Brendan B. Garcia, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Navy from June 1974 to October 1976.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In December 2016, the Board remanded the issues on appeal for another VA examination to ascertain the current nature and frequency of the service-connected TBI with headaches and vertigo due to an indication of an increase in severity since the June 2013 VA examination, an interview or examination with a vocational specialist to determine the effects of the service-connected disabilities on obtaining and maintaining gainful employment, and subsequent readjudication of the appeal.  In an attempt to comply with the Board's remand directives, the Agency of Original Jurisdiction (AOJ) scheduled VA examinations in April 2017 and July 2017; however, the Veteran cancelled both VA examinations.  In consideration thereof, the Board finds that there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 
22 Vet. App. 97 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.  Throughout the initial rating period from April 8, 2013, the service-connected TBI with residual migraine headaches were manifested by prostrating attacks of headache occurring at least once a week for a duration of a few hours, with pulsating and throbbing head pain on both sides of the head, sensitivity to light and sound, and treated with four doses of aspirin daily.

2.  Throughout the initial rating period from April 8, 2013, the symptom of occasional dizziness separate and distinct from the prostrating attacks associated with migraine headaches was attributable to the service-connected benign positional vertigo.

3.  The Veteran has reported two years of college education, has past relevant work experience in computer software engineering, and has not worked since 2008.

4.  For the entire TDIU rating period from April 8, 2013, service connection is in effect for osteoarthrosis of the right foot with comminuted fracture of the first metatarsal and fracture of the second and third metatarsals with malunion/nonunion, rated at 30 percent; right foot metatarsalgia, rated at 10 percent; right foot hallux rigidus and hallux valgus, rated at 10 percent; TBI with headaches, to be rated at 
50 percent; vertigo, to be separately rated at 10 percent; right thumb osteoarthritis and DJD at metacarpophalangeal joint, rated at 0 percent; and right foot hammer toes, rated at 0 percent.  The combined disability rating is to be rated at 80 percent.

5.  For the entire TDIU rating period from April 8, 2013, the Veteran has been unable to secure or follow substantially gainful employment solely as a result of the service-connected disabilities.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria for a 50 percent rating for migraine headaches are met for the entire initial rating period from April 
8, 2013, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.27, 4.124a, Diagnostic Code (DC) 8045-8100 (2017).

2.  Giving the benefit of the doubt to the Veteran, the criteria for a separate initial 10 percent rating, but no higher, for vertigo were met for the entire rating period from April 8, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.87, Diagnostic Code (DC) 6204 (2017).

3.  Giving the benefit of the doubt to the Veteran, the criteria for a TDIU have been met for the entire period from April 8, 2013.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

A TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009). 

Regarding the initial rating appeal for TBI residuals with headaches and vertigo, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 
112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.

In the May 2013 notice letter sent prior to the initial denial of the TDIU claim, the RO advised the Veteran that he may submit evidence showing that the disability had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the TDIU claim.  The RO further explained how VA determines the effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  VA treatment records dated since the June 2013 VA examination have been obtained and associated with the record.

In June 2013, the RO provided a VA examination in connection with the initial rating appeal.  The June 2013 VA examiner considered an accurate history of the claimed TBI residuals as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough evaluation of the Veteran; therefore, the June 2013 VA examiner had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  Although there has been evidence indicating an increase in severity of TBI residuals with headaches and vertigo, the Veteran cancelled the VA examinations that had been scheduled to assess the current nature and severity of the disability.  For these reasons, the Board finds that the June 2013 VA examination report is adequate for rating purposes, and there is no need for further examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  


Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Disability Rating Analysis for TBI with Headaches and Vertigo

For the entire initial rating period on appeal from April 8, 2013, the TBI residuals with headaches and vertigo are rated at 10 percent under the criteria at 38 C.F.R. § 4.124a, hyphenated DC 8045-8100 for a condition analogous to a TBI with residual migraine headaches.  The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent for TBI with headaches and vertigo on the basis that the headaches are prostrating and occur at least once a week and prevent him from working.  He also seeks a separate 30 percent rating for vertigo under the criteria at 38 C.F.R. § 4.87, DC 6204, for peripheral vestibular disorders based on symptoms of dizziness and occasional staggering.  

Under the DC 8100, a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average of once a month of the last several months.  A maximum 50 percent rating is assigned for migraines with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the service-connected migraine headaches are of the frequency and severity to warrant a 50 percent (maximum) disability rating under DC 8100.  At the June 2013 VA examination, the VA examiner noted that the service-connected TBI with residual migraine headaches were manifested by headaches occurring at least once a week for a duration of a few hours, with pulsating and throbbing head pain on both sides of the head, sensitivity to light and sound, and daily treated with over-the-counter medication.  Because the headaches occur at least once a week and require daily medication, which is a frequency greater than contemplated by the 30 percent schedular rating criteria, the Board finds that the frequency of headaches more nearly approximates the 50 percent schedular rating criteria (i.e., very frequent).   

Additionally, the evidence is in equipoise on the question of whether the headaches were characterized by prostrating attacks.   Prostration is defined as extreme exhaustion or powerlessness.  Dorland's Illustrated Medical Dictionary 1523 (30th ed. 2003).  On the March 2015 VA Form 9, the Veteran wrote that the headaches were prostrating and occurred at least once per week.  Although the June 2013 VA examiner opined that the headaches were not manifested by prostrating attacks, the examiner did not provide a rationale for the medical opinion.  There is no indication in the record that the Veteran's report of prostrating attacks associated with the migraine headaches is not credible.  In consideration of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected headaches were characterized by prostrating attacks occurring at least once per week, and demonstrate a disability picture that more closely approximates very frequent, completely prostrating and prolonged attacks of headache, which is the severity and frequency of migraine contemplated by the 50 percent rating criteria.

Furthermore, the evidence is in equipoise on the question of whether the service-connected headaches were productive of severe economic inadaptability.  The Veteran has stated that the severity of headaches prevents him from working, and there is no clear indication that the account is not credible.  Although the June 2013 VA examiner noted that the headache symptoms were subjective and did not interfere with work, it is unclear if the medical opinion was based on the Veteran's retirement from work because no rationale was provided.  As stated above, the headache disability was manifested by pulsating and throbbing head pain and sensitivity to light and sound lasting for a few hours and occurring at least once a week.  The frequency and severity of the headache symptomatology would likely cause significant interference with work involving physical labor, as well as sedentary work, including past work in computer software engineering.  Thus, the evidence indicates that the migraine headache disability picture is productive of severe economic inadaptability.  

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the migraine headache disability approximates very frequent migraine headaches with completely prostrating and prolonged attacks that are productive of severe economic inadaptability, which is the level of impairment contemplated by the 50 percent (maximum) schedular rating.  Because the service-connected migraine headache symptoms and level of impairment have remained relatively unchanged throughout the rating period, the criteria for a maximum 50 percent schedular rating under DC 8100 for the entire initial rating period (i.e., effective April 8, 2013) are more nearly approximated.  38 C.F.R. § 4.3.  

The Board next finds that the evidence is in equipoise on the question of whether a separate 10 percent rating for vertigo under the criteria at 38 C.F.R. § 4.87, 
DC 6204, for peripheral vestibular disorders is warranted.  Under DC 6204 for peripheral vestibular disorders, a 10 percent rating is provided for evidence of a peripheral vestibular disorder manifested by occasional dizziness.  A 30 percent rating is provided for evidence of a peripheral vestibular disorder manifested by dizziness and occasional staggering.  The Note to the DC reads that objective findings supporting the diagnosis of vestibular disequilibrium were required before a compensable rating can be assigned under the code.  Hearing impairment or suppuration should be separately rated and combined.  

In this case, the June 2013 VA examiner noted that the Veteran had been diagnosed with an ear or peripheral vestibular condition and noted that the vertigo and equilibrium problems were the result of the service-connected bilateral sensorineural hearing loss.  At the June 2013 VA examination, the VA examiner noted that benign positional vertigo occurred once a week and lasted for a few seconds.  Because the evidence closely approximates a peripheral vestibular disorder manifested by occasional dizziness, and the separate and distinct symptom of dizziness is not contemplated in the 50 percent rating for migraine, the Board finds that the schedular criteria for a 10 percent rating under DC 6204 are met for the entire rating period.  In the absence of evidence of occasional staggering (i.e., the evidence consistently shows a normal gait), a separate schedular rating for the vertigo in excess of 10 percent under DC 6204 is not warranted.  38 C.F.R. §§ 4.3, 4.7. 

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his or her claim for a TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  


TDIU Analysis

For the entire TDIU rating period from April 8, 2013, service connection is in effect for osteoarthrosis of the right foot with comminuted fracture of the first metatarsal and fracture of the second and third metatarsals with malunion/nonunion, rated at 30 percent; right foot metatarsalgia, rated at 10 percent; right foot hallux rigidus and hallux valgus, rated at 10 percent; TBI with headaches, now rated at 50 percent; vertigo, now separately rated at 10 percent; right thumb osteoarthritis and DJD at metacarpophalangeal joint, rated at 0 percent; and right foot hammer toes, rated at 0 percent.  The combined disability rating is now 80 percent.

Thus, the Veteran has two or more service-connected disabilities, with at least one service-connected disability rated at 40 percent or higher (e.g., TBI with headaches), and the combined rating for the service-connected disabilities is 70 percent or greater (i.e., 80 percent).  In consideration thereof, the Board finds that the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16 (a) are met for the entire rating period from from April 8, 2013.

After review of all the lay and medical evidence, the Board finds that the evidence is in equipoise on the question of whether the Veteran is unable to secure or follow substantially gainful employment as a result of the service-connected disabilities for the rating period from from April 8, 2013.  The evidence shows that the Veteran has two years of college education, has past relevant work experience in sedentary work as a computer software engineer, and has not worked since 2008.  See April 2013 VA Form 21-8940 and June 2013 VA general medical examination.  When establishing primary care through VA in May 2011, the Veteran reported that he worked full-time in computers until his job was outsourced and he was subsequently unable to find another job.  

The evidence shows that the service-connected TBI with residual migraine headaches was manifested by prostrating attacks of headache occurring at least once a week for a duration of a few hours, with pulsating and throbbing head pain on both sides of the head, sensitivity to light and sound, and treated with four doses of aspirin daily.  As noted above, the Veteran contends that the severity of the service-connected TBI with headaches prevented him from working, and the nature, frequency, and severity of the headache symptomatology would likely cause significant interference with work for which the Veteran has past work experience (i.e., computer software engineering) because computer software engineering requires a certain level of focus and concentration that would likely be disrupted with daily headaches lasting for several hours and requiring several doses of aspirin throughout the day.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU under 
38 C.F.R. § 4.16(a) are met for the entire TDIU rating period from April 8, 2013.


ORDER

An initial disability rating of 50 percent for TBI with headaches is granted.

A separate, initial disability rating of 10 percent for vertigo is granted.  

A TDIU is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


